DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, shown in the embodiment of Fig. 3, in the reply filed on 11/22/2022 is acknowledged. Applicant identified claims 1-5, 8-11 and 13-17 to be the corresponding claims to the elected species. Claims 6-7 and 12 are withdrawn from consideration as non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a relative term “generally aligned” which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-5, 8-11 and 13-17 area also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Claim 5 recites “said at least one layer of fiber material” which lacks a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “said at least one layer of a film material”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arocena (U.S. Pre-Grant Publication No. 2009/0324420), in view of Wobben (U.S. Patent No. 6,371,730).

As per claims 1 and 8, Arocena discloses a wind turbine rotor blade element comprising: a rotor blade body (1) having a connection section (blade root; paragraph [0025]) defining a front face (the surface of lamination 1 engaging the nut shown; figure 7), an inner surface and an outer surface; said inner surface and said outer surface conjointly defining a wall thickness therebetween (the inner and outer surfaces of lamination 1 defining a thickness; figure 7); a plurality of connection assemblies (2, 3, 5; figure 7) arranged in said connection section; each one of said connection assemblies including:  (i) a metal insert (2, 3; figure 7; paragraph [0034]) defining a longitudinal axis (see annotated figure 7 below) and having a circumferential outer surface (outer surface of head 2 shown; figure 7) and a joining portion  for connecting the wind turbine rotor blade element to one of a wind turbine rotor hub or another wind turbine rotor blade element (the head forms threaded area (joining portion) to be installed as an insert on the blade root, i.e., for connection to the hub; paragraphs [0006], [0025]); and,  (ii) a transition material (5) generally aligned with said metal insert (as shown; figure 7) and having a tapered longitudinal section defining an axial outer surface parallel to said longitudinal axis of said metal insert and said tapered longitudinal section further defining an inclined outer surface at an acute angle with respect to said longitudinal axis of said metal insert (see annotated figure 7 below);  said connection assemblies being embedded in said connection section so as to cause said joining portions of said metal inserts to be accessible from said front face of said connection section (the threads of fitting 2 can be accessed from the front face by inserting threaded fastener; figure 7). 

    PNG
    media_image1.png
    382
    880
    media_image1.png
    Greyscale

Arocena does not explicitly disclose said connection assemblies being arranged in an inner row closer to said inner surface of said connection section and an outer row closer to said outer surface of said connection section and so as to cause said inclined outer surfaces of said transition materials of the connection assemblies of both said inner row and said outer row to contribute to a decrease in wall thickness of said connection section (claim 1), wherein the inclined outer surfaces of the connection assemblies of the inner row are facing the inner surface of the connection section and the inclined outer surfaces of the connection assemblies of the outer row are facing the outer surface of the connection section (claim 8). 
However, Arocena does teach wherein said inclined outer surfaces of said transition materials of the connection assemblies contribute to a decrease in wall thickness of said connection section (figure 7). 
Wobben is an analogous prior art in that it deals with blade root connection to a hub. Wobben teaches connection assemblies being arranged in an inner row closer to said inner surface of said connection section and an outer row closer to said outer surface of said connection section wherein the inner row is adjacent an inner inclined surface and the outer row is adjacent an outer inclined surface of the rotor blade root (figures 2-4). Wobben teaches this arrangement allows symmetrical force distribution to the hub flange and the rotor blade (column 3, lines 10-15 and lines 34-45). It is emphasized that this is achieved by the symmetrical arrangement of Wobben. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Arocena’s connection assemblies to incorporate Wobben’s two rows of connection assemblies symmetrically arranged because as Wobben teaches this arrangement allows symmetrical force distribution to the hub flange and the rotor blade (column 3, lines 10-15 and lines 34-45). By this combination, the modified structure would have an inner row closer to said inner surface of said connection section and an outer row closer to said outer surface of said connection section and so as to cause said inclined outer surfaces of said transition materials of the connection assemblies of both said inner row and said outer row to contribute to a decrease in wall thickness of said connection section and wherein the inclined outer surfaces of the connection assemblies of the inner row are facing the inner surface of the connection section and the inclined outer surfaces of the connection assemblies of the outer row are facing the outer surface of the connection section as the combination would result in symmetrically arranged rows of connection assemblies having the transitional materials with inclined outer surfaces facing the nearest inclined surfaces of the rotor blade root portion.

As per claim 2, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 1. Arocena further discloses wherein said transition material comprises a core material of one of the following: a wooden material or a foamed material (inner part 5 made from foam or wood; paragraph [0029]).

As per claim 3, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 1. Arocena further discloses wherein said transition material comprises at least one of the following: a fiber reinforced plastics material and a pultruded material (inner part 5 made from fiberglass, i.e., fiber-reinforced plastic; paragraph [0029]).

As per claim 4, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 1. Arocena further discloses wherein each one of said connection assemblies has at least one layer of a film material surrounding the metal insert thereof and the transition material corresponding thereto (layers of laminated composite material on the insert 3 and inner part 5; paragraphs [0027], [0032]).

As per claim 5, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 4. Arocena further discloses wherein said at least one layer of fiber material is wrapped around said metal insert and said transition material (fiberglass or carbon fiber laminated around inner part 5 and insert 3; paragraphs [0027], [0032]).

As per claim 9, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 1. Arocena further discloses wherein the wind turbine rotor blade element is one of the following: a spar cap, a shell member, a longitudinal section of a spar cap, a longitudinal section of a shell member and a prefabricated connection part adapted to be integrated into a wind turbine rotor blade (blade root of a blade, i.e., a prefabricated connection part adapted to be integrated into a wind turbine rotor blade; paragraph [0025]).

As per claim 10, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 1. Arocena further discloses wherein the wind turbine rotor blade element includes a prefabricated part including a cured plastics material in which is embedded one of the following groups of elements: (i) a plurality of the connection assemblies of the inner row; (ii) a plurality of the connection assemblies of the outer row; (iii) a plurality of the connection assemblies of both the inner row and the outer row; and, (iv) all of the connection assemblies (as shown, lamination 1 embeds all connection assemblies; figure 2).

As per claim 11, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 1. Arocena further discloses wherein each one of said group of elements is combined with further fiber material (all connection assemblies are attached to lamination 1 having a fiber material; figure 7; paragraphs [0027], [0032]).

As per claim 13, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 1. Arocena does not explicitly teach wherein at least one of the following applies: i) at least one layer of a triaxial fiber lay-up is arranged at the outer surface of the connection section; ii) at least one layer of a triaxial fiber lay-up is arranged at the inner surface of the connection section; and, iii) at least one layer of a triaxial fiber lay-up is arranged between the connection assemblies of the outer row and the connection assemblies of the inner row. However, a laminated fiber material is employed at the outer surface of the connection section, the inner surface of the connection section and between the connection assemblies (as shown, laminate 1 is employed at the outer surface and inner surface of the assembly (connection section) shown and between inserts 3; figures 2, 7; paragraph [0032]). Therefore, Arocena teaches all limitations of claim 13 except Arocena does not specify the fiber lay-up used is a triaxial fiber lay-up. A tri-axial fiber is a well known material used for wind turbine blade components and the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Arocena’s fiber laminate to incorporate tri-axial fiber as such modification only requires selection of a known material based on its suitability for its intended use.

As per claim 14, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 1. Arocena further discloses wherein an intermediate laminate is arranged between the connection assemblies of the outer row and the connection assemblies of the inner row (separators 6 between inserts 3; figure 4). Arocena does not explicitly teach  the intermediate laminate has a thickness in a range of 10 % to 50 % of an outer diameter of the metal inserts.
However, the originally filed disclosure of the instant application fails to teach any criticality to the claimed thickness range of 10 % to 50 % of an outer diameter of the metal inserts. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Arocena’s intermediate laminates to incorporate 10% to 50% of an outer diameter of the metal inserts since change in size only requires routine skill in the art and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (see MPEP 2144.04 IV. A. Changes in Size/Proportion)

As per claim 15, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 1. Arocena further discloses wherein at least one of the following applies: i) a spacer element is arranged between three adjacent connection assemblies; ii) a spacer element is arranged between the inner surface of the connection section and two adjacent connection assemblies of the inner row; and, iii) a spacer element is arranged between the outer surface of the connection section and two adjacent connection assemblies of the outer row (a portion of laminate 1 is disposed between inserts 3, i.e., the portion of laminate 1 between inserts 3 forming a spacer element; see annotated figure 2 below with shaded portion illustrating the spacer element).

    PNG
    media_image2.png
    421
    752
    media_image2.png
    Greyscale

As per claim 16, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 15. Arocena further discloses wherein the spacer element has a triangular cross section (see annotated figure 2 above). It is also noted that the applicant’s Fig. 5 also shows spacer element 70 that has a curved triangular cross-section shape similar to the shape of the spacer element illustrated in the annotated figure 2 of Arocena above. 

As per claim 17, Arocena, in view of Wobben, discloses the wind turbine rotor blade element of claim 1. Arocena further discloses wherein the transition material has a conical proximal end fitted into a complementary opening of the metal insert (insert 5 (transition material) has a conical end; figure 7; paragraph [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rubner (U.S. Pre-Grant Publication No. 2022/0034292) teaches a blade root having two rows of connectors.
Quell (U.S. Patent No. 8,133,029) also teaches a blade root having two rows of connectors.
Feigl (U.S. Patent No. 9,790,918) teaches a blade root having trapezoidal insert to accommodate three fasteners arranged in different rows.
Shaik (U.S. Pre-Grant Publication No. 2016/0341176) teaches a blade connector having three rows of connectors.
Dahl (U.S. Patent No. 10,309,369) teaches a blade insert having a tapered transitional material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745